NOTICE OF ALLOWANCE

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of Zeng (US 2018/0198110) teaches an interconnect board (ICB) assembly for use with a battery module comprising:
a printed circuit board assembly (PCBA) (as illustrated in Figure 4) the PCBA including: a printed circuit board (PCB) (4) which defines a plurality of tabular flying leads (5) that radially-project from a periphery of the flex circuit (4); and
a carrier frame (2) having a support surface flanked by a plurality of conductive busbars (3), wherein the PCB (4) is seated on the support surface, and wherein each respective one of the flying leads (5) is conductively joined to a corresponding one of the busbars (3), and wherein the busbars (3) are configured to be conductively joined to a respective one of the battery cells (para. [0045]-[0046], [0049]).  The closest prior art fails to teach or make obvious providing the combination of a PCB and a flexible/flex circuit as instantly claimed, such that, a printed circuit board assembly (PCBA) being in communication with the battery controller, the PCBA including: a printed circuit board (PCB) having a component surface populated with electronic components which collectively measure and report parameters of the battery module to the battery controller; and

a carrier frame having a support surface flanked by a plurality of conductive busbars, wherein the PCBA is seated on the support surface, and wherein each respective one of the flying leads is conductively joined to a corresponding one of the busbars, and wherein the busbars are configured to be conductively joined to a respective one of the battery cells.  This combination is neither present nor made obvious in the prior art.
Relevant art has been cited in the attached PTO-892 form.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAITY V CHANDLER/						2/22/2021Primary Examiner, Art Unit 1725